PER CURIAM.
*177Chandra E. Catchings appeals from the trial court's Judgment granting Kenyon Catchings's motion to modify and motion to reduce judgment. We have reviewed the briefs of the parties and the record on appeal, and we conclude no reversible error occurred. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2018).